Case 2:14-cv-04020-AKT Document 171 Filed 04/25/19 Page 1 of 1 PageID #: 2050



UNITED STATES DISTRICT COURT                                         CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                         MINUTE ORDER


BEFORE:      A. KATHLEEN TOMLINSON                           DATE:       4-25-2019
             U.S. MAGISTRATE JUDGE                           TIME:       12:29 a.m. (30 minutes)

                   Bahl v. New York College of Osteopathic Medicine of
                          New York Institute of Technology, et al.
                                        CV 14-4020(AKT)

TYPE OF CONFERENCE:                  TELEPHONE STATUS CONFERENCE

APPEARANCES:         Plaintiff:              Peter Karl Tompa
                                             Jason H. Ehrenberg (Pro Hac Vice Pending)

                     Defendants:             Stefanie Munsky Toren
                                             Douglas Peter Catalano

FTR: 12:29-12:38

THE FOLLOWING IS A SUMMARY OF THE RULINGS MADE TODAY. IF COUNSEL
NEED A MORE AMPLIFIED RECORD, THEY MAY CONTACT COURTROOM DEPUTY
MARY RYAN (631-712-5765) TO ARRANGE TO ORDER A TRANSCRIPT:

1.    The Court scheduled this Conference at the request of the parties in order to discuss the
      impact of the decision from the Southern District of Indiana on the current proceedings.
      Plaintiff’s counsel stated that the case is now poised to move forward. Fact discovery is
      virtually done and some portion of expert discovery has been done. The parties are in the
      process of analyzing whether they need further discovery.

2.    Defendants’ counsel stated that plaintiff previously designated six medical providers which
      he characterized as his “hybrid” expert witnesses. One of those providers was deposed.
      At that point, the case was stayed by this Court.

3.    The Court directed counsel to confer and within the next 14 days to submit a proposal as to
      how the remainder of the expert discovery should be scheduled. In that submission,
      counsel are to address any exchanges of expert reports, as well as depositions of any experts.

4.    Counsel are further directed to confer and within 30 days to provide a one-page submission
      as to the basis for any summary judgment motions, along with any proposed briefing
      schedule.

                                                             SO ORDERED

                                                             /s/ A. Kathleen Tomlinson
                                                             A. KATHLEEN TOMLINSON
                                                             U.S. Magistrate Judge
